
	
		I
		112th CONGRESS
		2d Session
		H. R. 5990
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Schock (for
			 himself, Mr. Yoder,
			 Mr. Guthrie, and
			 Mr. Schilling) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  certain farm rental income from net earnings from self-employment if the
		  taxpayer enters into a lease agreement relating to such
		  income.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Tax Parity
			 Act.
		2.Lease agreement
			 relating to exclusion of certain farm rental income from net earnings from
			 self-employment
			(a)Internal revenue
			 codeSection 1402(a)(1)(A) of the Internal Revenue Code of 1986
			 (relating to net earnings from self-employment) is amended by striking
			 an arrangement and inserting a lease
			 agreement.
			(b)Social security
			 actSection 211(a)(1)(A) of the Social Security Act is amended by
			 striking an arrangement and inserting a lease
			 agreement.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
